Citation Nr: 1450037	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to February 1950 and from July 1950 to May 1954.  The Veteran died in December 2009, and the appellant claims is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the course of the appeal, the Veteran's claims file was transferred to the RO in Phoenix, Arizona.

In February 2013, the appellant testified at a Board hearing held before the undersigned Veterans Law Judge in Phoenix, Arizona.  A copy of the transcript is of record.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran died in December 2009.  He was not a former prisoner of war (POW), and he was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.  Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did send the appellant a letter in February 2010, prior to the initial decision on the claim in the May 2010 rating decision.  The letter notified her of the evidence needed to substantiate her claim for DIC pursuant to 38 U.S.C.A. § 1318 and of the division of responsibilities in obtaining such evidence.

Moreover, in the decision below, the Board has the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Lastly, the Board notes that the appellant testified at a hearing in February 2013.  During that hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to clarify the basis of the claim being denied herein.  It was noted that this claim was separate from the issue of entitlement to service connection for the cause of the Veteran's death and that the Veteran's service-connected disabilities had been rated noncompensable prior to his death.  The representative responded by indicating that their focus was on the claim for service connection for the cause of the Veteran's death.  There was no additional argument provided on the claim for DIC benefits under 38 U.S.C.A. § 1318, nor were the underlying facts disputed.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.


DIC Benefits under 38 U.S.C.A. § 1318

In June 2010, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child).  Her claim for DIC Benefits under 38 U.S.C.A. § 1318 was denied in a May 2010 rating decision, and she submitted a September 2010 Notice of Disagreement for the denial of DIC benefits.  Following issuance of an August 2012 Statement of the Case, the appellant submitted an August 2012 VA Form 9 (Appeal to the Board) and discussed this issue at the February 2013 Board hearing.  Thus, the Board finds the appellant continues her appeal seeking entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c).  

The Veteran was discharged from his second period of service in May 1954, died in December 2009, and was not granted a 100 percent total rating on a schedular basis or in the form of TDIU.  In September 1963, the Veteran was granted service connection for tonsillectomy and lacerations of the right shoulder, both of which were rated as noncompensable (0 percent).  In December 2009, approximately 12 days prior to his death, the Veteran requested service connection for hearing loss, a respiratory condition, and Hodgkin's lymphoma.  Following his death, the appellant was substituted as the Veteran for purposes of processing those service connection claims, which were also denied in the May 2010 rating decision.

After a full review of the record, the Board finds that the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years immediately preceding his death.  Because the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, nor has the evidentiary record shown the Veteran was former POW, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board also considered whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime. 38 C.F.R. § 3.22(b)(1).  Previous determinations which are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they are known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In this case, a claim of CUE to any previous rating decision has not been raised.

For the reasons stated above, the Board finds that the criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  See Sabonis, 6 Vet. App. at 430; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



REMAND

In this case, the appellant contends that the Veteran's Hodgkin's lymphoma caused his death and that his Hodgkin's lymphoma was related to asbestos exposure during his military service.  In a March 2010 statement, she specifically asserted that asbestos was used in the construction of USS Antietam and USS Princeton, which are the two Naval ships that the Veteran served upon during military service.  As a result, she believes the Veteran was exposed to asbestos which caused him to develop Hodgkin's lymphoma and ultimately his death.  The appellant reiterated these contentions at the February 2013 Board hearing, and she asserted that the Veteran's squamous cell cancer of mouth was due to asbestos exposure and was another possible cause of his death.

The Veteran's death certificate indicates that the immediate cause of his death was Hodgkin's lymphoma due to or as a consequence of squamous cell cancer of mouth due to or as a consequence of anemic coronary artery disease.  The Veteran's military personnel records confirm he served on the USS Antietam and USS Princeton, and his military occupational specialty (MOS) included duties with the air transportation squadron and as a mechanic.

The Board acknowledges that the appellant submitted a February 2013 private medical opinion addressing the relationship between the Veteran's Hodgkin's lymphoma and exposure to asbestosis on the USS Antietam and USS Princeton (in the positive).  However, there was no rationale provided for the opinion.   

In light of the current evidentiary record discussed above, the Board finds that a medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the Veteran's claims folder to a VA physician for a medical opinion to address the etiology of the cause of the Veteran's death.  The VA physician is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and death certificate, as well as the appellant's assertions and February 2013 private medical opinion.

It should be noted that the Veteran was service-connected for tonsillectomy and lacerations of the right shoulder.  The examiner should state whether it is at least as likely as not that the Veteran's service-connected disabilities caused his death; contributed substantially or materially to his death; combined with any other disorder to cause his death; or, aided or lent assistance to his death.

The examiner should also state whether it is at least as likely as not that the Veteran's Hodgkin's lymphoma, squamous cell cancer of mouth, and anemic coronary artery disease were related to his military service, to include any asbestos exposure during service while he was aboard the USS Antietam and USS Princeton.  

The examiner should further address whether the Veteran's death was otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


